News Release FOR IMMEDIATE RELEASE DATE: December 2, 2009 CONTACT: Robert H. King, R. Scott Horner, President Executive Vice President 856 273 5900 856 273 5900 rking@sterlingnj.com shorner@sterlingnj.com Sterling Banks, Inc. Announces Receipt of Nasdaq Notice Mount Laurel, NJ, December 2, 2009 Sterling Banks, Inc. (NASDAQ: STBK), the bank holding company of Sterling Bank (the “Company”), today announced that on November 25, 2009, it received a Nasdaq Staff Delinquency Letter indicating that the Company is not in compliance with the filing requirements under Nasdaq Marketplace Rule 5250(c)(1) since the Company’s Form 10-Q for the period ended September 30, 2009 (the “Filing”) has not yet been reviewed in accordance with Statement of Auditing Standards No. 100, as required by Rule 8-03 of Regulation S-X.Additionally, the Filing did not contain the certifications required under Section 906 of the Sarbanes-Oxley Act of 2002.Pursuant to the Nasdaq Marketplace Rules, the Company has 60 calendar days (or until January 25, 2010) to submit a plan to regain compliance.If Nasdaq accepts the Company’s plan, then Nasdaq may provide the Company with up to 180 calendar days from the due date of the initial delinquent filing (or until May 24, 2010) to regain compliance.If Nasdaq does not accept the Company’s plan, the Company will have the opportunity to appeal that decision to a Hearings Panel. The Company intends to timely submit a compliance plan with Nasdaq.The Nasdaq notification has no effect on the listing of the Company’s common stock at this time. Sterling
